Title: To Thomas Jefferson from Caesar A. Rodney, 11 August 1801
From: Rodney, Caesar A.
To: Jefferson, Thomas


Honored & Dear Sir,
Wilmington August 11th. 1801.
Some time after my return home I wrote a letter to Mr. Madison on the subject of the late appointment in this State, in which I gave a pretty full account of what had occurred relative thereto. I shall not trouble you therefore on that head. I will only observe that every day furnishes us with new proofs of the propriety of the opinions contained therein for I really do scarcely know of a dissenting voice among the Republicans here.
On tuesday I returned from a tour to Kent County, the middle one in this state & which holds the scales. The Republicans are very sanguine of success & appear determined to exert every nerve, for that purpose. Among many with whom I conversed, I found some who on most occasions are not apt to be too sanguine, extremely confident on this. I do most anxiously hope that our flattering prospects may be realized. In order to excite the most active exertions, I stated to them that a Senator of the United States was more important to us, than a Governor, & that it was essential to complete the column of your administration. I shall pay another visit to that county in September, after they have formed their ticket, which they mean to do of the best & most popular characters.
Some of our prominent Feds have taken great umbrage at your dignified answer to the New-Haven merchants, whilst our Republicans to a man have been delighted with the sentiments which it breathes. It will have no doubt a very happy effect on the approaching elections throughout the United States. It is not to be wondered at that those who had ascended high on the ladder of preferment should embrace every opportunity of venting those feelings to which disappointment has given birth. The smile of ridicule is perhaps the severest answer to their mortifical ambition. The rash intemperate language of such men is a volume in favour of our cause with considerate minds.
I cannot but calculate with great confidence on the support of a large majority of those who have heretofore opposed us, before the end of four years. As to the leaders of the Federal Party, as they styled themselves, I have no hopes of them they are activated by motives of ambition to persevere. The principal actors in the late tragic comedy will continue to perform in the public theatre in their true characters. But I trust all the thinking men in the community will ere long array themselves under the banners of administration.
When they cast their eyes back & review the […] thro’ which we have past, when they reflect on the principles which have been mantained & the consequences to which they lead, they must rejoice at the political salvation which has been wrought for this country: But when they see instead of a system espionage & persecution, one of impartiality & equal justice; in the place of political proscription & intolerance, a manly liberality as to opinions & a due participation in office; in lieu of plans of expence & taxation, measures of retrenchment & economy; the encouragement of commerce & manufactures in preference to schemes of speculation & avarice, the sincere cultivations of peace & moderation in opposition to war & violence, I believe the most reluctant & unwilling will be compelled to yeild & that those considerations will flash conviction at once on the minds of all better disposed.
It will be a subject of admiration (if that be not inconsistent with the deepest regret) if the change in our administration does not make a difference of fifty votes in the Kent Election which is all we want. With great esteem & with due impressions of the many marks of attention I have received from you I remain very sincerely yours
C. A. Rodney
